Citation Nr: 0937073	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-04 607 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Entitlement to service connection for bilateral leg 
disability, to include as secondary to service-connected 
residuals of aseptic meningitis.

4.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for hypertension, has been received.

5.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for asthma, has been received.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
1984, and from December 1985 to August 1987.

This appeal to the  Board of Veterans' Appeals (Board) arises 
from two rating decisions of the RO.  In a May 2003 decision, 
the RO denied a petition to reopen a claim for service 
connection for a low back condition.  A notice of 
disagreement (NOD) was received in November 2003, and a 
statement of the case (SOC) was issued in December 2003.  A 
substantive appeal was received from the Veteran in January 
2004.  

In an August 2004 decision, the RO denied a claim for TDIU, 
as well as petitions to reopen claims service connection for 
a psychiatric disorder and for bilateral leg pain, and for 
compensation benefits for hypertension and asthma as a result 
of VA treatment.  A NOD was received in September 2004 and a 
SOC was issued in April 2005.  A substantive appeal was 
received in May 2005.  In October 2005, the RO continued the 
denial of each claim (as reflected in a supplemental SOC 
(SSOC)).  

In May 2006, the Veteran presented testimony during a hearing 
before the undersigned Veterans Law Judge in Washington, D.C; 
a transcript of that hearing is of record.  

In a November 2006 decision, the Board reopened the claims 
for service connection for low back disability, bilateral leg 
pain, and psychiatric disability, as well as the claim for a 
TDIU, and the petitions to reopen claims for compensation 
pursuant to 38 U.S.C.A. § 1151 for hypertension and asthma.  
The Board remanded each claim to the RO for additional 
action.  After attempting to complete the requested action, 
in June 2009, the RO continued the denial of each claim (as 
reflected in a SSOC).  

In the November 2006 decision, the Board also denied a claim 
for a rating in excess of 10 percent for residuals of aseptic 
meningitis with chronic headache.  

Regarding the petitions to reopen, after the initial rating 
decision, the RO subsequently determined that new and 
material evidence had been received in connection with each 
claim, but denied each claim on the merits.  Nevertheless, 
the issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the each de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  As 
such, the Board must first decide whether new and material 
evidence to reopen the claims for compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, for asthma and 
hypertension has been received, before addressing each claim 
on the merits; accordingly, the Board has characterized these 
claims as reflected on the title page. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the Veteran when 
further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

The Board notes that a substantial amount of medical evidence 
(the entirety of Volumes 6 and 7) was recently added to the 
claims file.  This evidence includes medical records that are 
pertinent to each claim on appeal.  The Veteran did not waive 
his right to have that evidence considered by the RO prior to 
the Board's adjudication of his appeal.  A review of the most 
recent (June 2009) SSOC does not reveal any acknowledgement 
or discussion of that evidence.  Therefore, the Board must 
conclude that the evidence has not been considered by the RO.  
See 38 C.F.R. § 20.1304(c) (2008).  

In addition, the Board notes that certain of its November 
2006 remand instructions were not adequately completed.  A 
remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Regarding the claims for service connection for low back 
disability and bilateral leg disability, the Board notes that 
in the November 2006 remand, the Board requested a consensus 
medical opinion from a board of 3 examiners - one with 
expertise in neurology, one with expertise in orthopedics, 
and one with expertise in infectious diseases.  While each 
examiner offered a nominal opinion, the Board's request 
contemplated a single, collaborative report.  This was not 
provided.  Moreover, the report of infectious diseases 
examination includes an opinion as to the etiology of the 
Veteran's meningitis (which was not requested), but does not 
address the question posed in the remand, i.e., the etiology 
of low back and bilateral leg disability.  The Board also 
notes that the medical records recently added to the claims 
file were not reviewed by the examiners prior to formulating 
their opinions.  In addition, a June 2009 memorandum 
indicates that records from another Veteran had been 
contained in the claims file at the time the examiners had it 
for review.  These records were subsequently removed; 
however, it is unclear whether the April 2009 opinions were 
based to any degree on those records.  

Hence, the RO should arrange for the VA examiners who 
provided the April 2009 opinions to review the claims file, 
including the additional evidence, and render a single, 
collaborative supplemental opinion as to the etiology of any 
current lumbar spine and bilateral leg disability.  

Regarding the claim for service connection for psychiatric 
disability, the Board notes that the November 2006 remand 
included instructions that the RO should request from the 
Veteran a comprehensive statement regarding the stressors to 
which he alleges he was exposed in service, review the file 
and prepare a summary of all of the claimed stressors, and 
attempt to have those stressors corroborated.  The RO was 
then instructed to prepare a report, for the record, 
detailing any verified stressor(s).  In addition, the RO was 
instructed to obtain a complete copy of the Veteran's 
personnel file.  Although, the AMC obtained the Veteran's 
personnel records, they consist of microfiche cards, which 
were not printed for the record.  They were therefore not 
available for review by the examiner.  Moreover, although the 
Veteran apparently did not respond to its July 2007 request 
for stressor information, the AMC did not prepare a report 
detailing any other stressor that could be gleaned from the 
record, or concluding that there were no stressors that could 
be verified.  Indeed, the June 2009 SSOC does not mention 
PTSD.  

The November 2006 remand also included an instruction that 
the Veteran should be afforded an examination by a 
psychiatrist to evaluate his claim.  The record reflects that 
the Veteran was notified to report for a psychiatric 
examination, at the same time he was instructed to report for 
the examinations for his claimed leg and back disabilities.  
However, as with the other examinations, he was initially 
instructed to report to the VA Medical Center in Martinsburg, 
West Virginia.  The Veteran objected to that location, and 
the AMC then rescheduled the orthopedic and neurological 
examinations, to be conducted at the VA Medical Center in 
Washington D.C.  The Veteran attended these examinations.  
However, there is no indication that the psychiatric 
examination was ever rescheduled, or that the Veteran 
declined to attend any examination at the alternative 
location.  Further lending to the sense that the psychiatric 
examination was overlooked, the examination request sent with 
respect to the orthopedic and neurological examinations 
actually included the instructions pertaining to the 
psychiatric examination.  While it is at least arguable that 
the Veteran was afforded an opportunity to report for the 
psychiatric examination, in light of the AMC's willingness to 
change the location of the orthopedic and neurological 
examinations, and the Veteran's willingness to attend those 
examinations, and in light of the absence from the record of 
any further attempts to reschedule the psychiatric 
examination, or indeed, any further discussion of this 
instruction by the AMC, the Board is not satisfied that 
adequate attempts were made to carry out its instruction.  

Hence, the RO should arrange for the Veteran to undergo a VA 
psychiatric examination, by a psychiatrist, at a VA medical 
facility, to determine the nature and etiology of any 
psychiatric disability.  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claims for service connection (as the original 
claims will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should also give the Veteran another opportunity 
to present information and/or evidence pertinent to the 
claims on appeal.  The RO's notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the Veteran to undergo VA examination to 
evaluate his claimed anxiety with multiple somatoform 
disorders, if appropriate) prior to adjudicating the claims 
on appeal.  

As a final matter, the Board points out that, as any grant of 
the benefits sought with respect to aforementioned claims 
would necessarily impact a decision regarding TDIU, such 
claims are inextricably intertwined with the claim for a 
TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As all the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Thus, 
adjudication of that matter is deferred, pending the 
completion of the actions requested on remand.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also request from the 
Veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service.  The 
Veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, numbers and names 
of casualties, and identifying information 
concerning any other individual involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The Veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the stressful events and that he must be 
as specific as possible because, without 
such details, an adequate search for 
verifying information cannot be conducted.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After the Veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the Veteran's response has 
expired, the RO should forward the claims 
file to the three VA examiners who 
provided the April 2009 opinions.  The 
examiners should review the additional 
evidence added to the claims file and, to 
the extent possible, render a single, 
collaborative supplemental opinion, 
consistent with sound medical principles, 
as to whether any identified lumbar and 
leg pathology is at least as likely as not 
(a) medically related to service, to 
include any lumbar procedures performed 
therein; or (b) a residual of service-
connected asceptic meningitis.  The 
complete rationale for the requested 
opinion should be set forth in a printed 
(typewritten) report.

If the examiners who offered the April 
2009 opinions are unavailable, or are not 
able to render the requested opinion 
without examining the Veteran, the Veteran 
should be scheduled for examination.  In 
this event, the entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the physicians 
designated to examine the Veteran, and the 
report of the examination should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical finding 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.  Then, the examiners should 
render the opinion requested above in a 
single, collaborative report (if 
possible).

4.  Thereafter, the RO should provide 
paper copies of the microfiche service 
records and associate them with the claims 
file.  The RO should then review the file 
and prepare a summary of all of the 
claimed stressors.  That summary, together 
with a copy of the Veteran's DD Form 214 
and DA Form 20 and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Unit Records 
Research (CURR) (formerly the United 
States Army and Joint Services Records 
Research Center and the Armed Forces 
Center for Research of Unit Records).  
That organization should be requested to 
provide any information which might 
corroborate the Veteran's alleged 
stressors.  Any information obtained 
should be added to the claims file.  

5.  After receiving the CURR report, the 
RO should prepare a report, for the 
record, detailing any verified stressor(s) 
or certifying that no stressors can be 
verified.  If no stressors can be 
verified, the RO should clearly state as 
much in a memorandum associated with the 
claims file.

6.  Thereafter, regardless of whether any 
stressor has been verified, the RO should 
arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at an 
appropriate medical facility.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
physician designated to examine the 
appellant, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies - to include psychological 
testing, if deemed necessary - should be 
accomplished (with all results made 
available to the psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The psychiatrist should identify all 
current psychiatric disability(ies) found 
to be present, to include PTSD and 
depression.

The examiner is hereby advised that only 
stressor(s) that the RO deems verified (if 
any) may be relied upon in determining 
whether the diagnostic criteria for PTSD 
are met.  If PTSD is diagnosed, the 
examiner should specify how the diagnostic 
criteria are met, to include 
identification of the stressor(s) 
underlying the diagnosis, and address the 
medical relationship between the verified 
stressor(s) and the Veteran's symptoms.  

With respect to each diagnosed psychiatric 
disorder, including depression, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater  probability, that 
any such disability is medically related 
(a) to service, to include any in-service 
lumbar procedure therein; or (b) to a 
disability - to include lumbar spine or 
leg disability - that has been deemed 
related to service.  

7.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West (cited above).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the Veteran to 
undergo VA examination to evaluate his 
claims, the RO should readjudicate each 
claim on appeal in light of all pertinent 
evidence and legal authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


